DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18, and 19 are pending. Claim 17 has been canceled.
The foreign priority document No.10-2017-0147760 filed in the Republic of Korea on November 08, 2017 has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage entry under 35 USC 371 of the International Application No. PCT/KR2018/011949 filed on October 11, 2018, which claims priority to the application No.10-2017-0147760 filed in the Republic of Korea on November 08, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name “Nafion”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a lithium ion conducting polymer and, accordingly, the identification/description is indefinite.
	The examiner suggests that claim 5 is amended to recite “lithium-substituted sulfonated tetrafluoroethylene-based fluoropolymer copolymer (Nafion)”.
	Claims 11-13 recite that the oxygen functional group comprises a certain percent of oxygen atoms with respect to the total amount of carbon nanotubes.

Therefore, it is not clear what is the joint inventor claiming as the invention in claims 11-13 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0104690) in view of Liu et al. (“Flexible Carbon Nanotube Modified Separator for High-Performance Lithium-Sulfur Batteries”).
With regard to claims 1, 5, 18, and 19, Xiao et al. teach the lithium-sulfur battery (20):

    PNG
    media_image1.png
    331
    492
    media_image1.png
    Greyscale
(fig.2, par.0034).
The lithium-sulfur battery (20) comprises a negative electrode (22), a positive electrode (24), and a separator (27). The separator (27) comprises a porous polymer membrane (26) and a porous interlayer (10) facing the positive electrode (24) (par.0034).
The porous interlayer (10) comprises a negatively-charged/chargeable component (14) and an electronic component (12)(par.0016), wherein:
-the electronic component (12) may be carbon nanotubes (par.0018) and,
-the negatively-charged component (14) may be a siloxane-based single lithium ion conductive polymer (par.0019).
The siloxane-based single lithium ion conductive polymer meets the limitations of claim 5.
Xiao et al. fail to teach carbon nanotubes comprising an oxygen functional group.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use organically-modified carbon nanotubes (CNTs) in the interlayer (10) of the separator (27) of Xiao et al., in order to enhance the performance of the battery.
Liu et al. teach that the organically-modified carbon nanotubes (CNTs) are represented by the formula: 

    PNG
    media_image2.png
    288
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    48
    917
    media_image3.png
    Greyscale

(Scheme 1a on page 3).
The organically-modified carbon nanotubes (CNTs) comprise oxygen functional groups.
Therefore, the interlayer (10) of Xiao modified by Liu is equivalent to the “coating layer” in claim 1.

With regard to claim 2, the organically-modified carbon nanotubes (CNTs) of Xiao modified by Liu comprises hydroxyl and carboxyl groups.
With regard to claim 4, Xiao et al. teach that the porous polymer membrane may be a polyethylene (PE) membrane or a polypropylene (PP) membrane (par.0025).
With regard to claims 6 and 7, Xiao et al. teach that the ratio of the electronic component (12) and the negatively-charged/chargeable component (14) may be 1:99 to 99:1 (par.0023). This range encompasses the claimed ranges.
With regard to claims 8-10, Xiao et al. teach that the interlayer (10) may have a thickness of 10 nm to 1,000 m (par.0022). This range encompasses the claimed ranges.
With regard to claims 14-16, Xiao et al. teach that the ratio of the electronic component (12) and the negatively-charged/chargeable component (14) may be 1:99 to 99:1 (par.0023). This range encompasses the ranges for the ratio of carbon nanotubes with oxygen functional group to lithium conducting polymer in the instant application (see page 14, lines 5-8 of the specification).
Therefore, it would be expected that the coating amount of organically-modified carbon nanotubes (CNTs) of Xiao modified by Lin overlaps the claimed ranges.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). (MPEP 2144.05.II.A. Optimization Within Prior Art Conditions or Through Routine Experimentation)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2015/0104690) in view of Liu et al. (“Flexible Carbon Nanotube Modified Separator for High-Performance Lithium-Sulfur Batteries”) as applied to claim 1 above, and further in view of Lecuyer et al. (US 2017/0141397).
With regard to claim 3, Xiao modified by Liu teach the separator of claim 1 (see paragraph 8 above).
Xiao et al. further teach that the porous polymer membrane (26) may be a polypropylene membrane (par.0025).
However, Xiao et al. and Liu et al. fail to teach the thickness and pore size of the porous polymer membrane (26).
Lecuyer et al. teach a lithium-sulfur battery comprising a negative electrode, a positive electrode and a porous separator comprising polypropylene (par.0021-0026).
The separator has a thickness of 5-50 m and a pore size of 50nm (0.05 m) to 3 m (par.0031-0034). Such separator can be easily impregnated with electrolyte while maintaining good mechanical strength (par.0035).
m and a pore size of 50nm (0.05 m) to 3 m as the porous polymer membrane (26) of Xiao modified by Liu, in order to easily impregnate it with electrolyte and maintain good mechanical strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (“Enhanced rate capability and cycle stability of lithium-sulfur batteries with a bifunctional MCNT@PEG-modified separator”) teach a reaction of functionalized multi-walled carbon nanotubes (MCNT) with PEG, to ensure that carboxylic groups of MCNTs react with hydroxyl groups of PEG. A slurry comprising MCNT@PEG-composite is coated on one side of a separator (see Experimental on page 7140).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722